          Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 1 of 21




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


JOHN B. WILSON, et al.,                                       )
                                                              )
                     Plaintiffs                               )
                                                              )
                v.                                                  CIVIL ACTION
                                                              )
                                                                    NO. 1:21-CV-10894-MLW
                                                              )
NETFLIX, INC., et al.,                                        )
                                                              )
                     Defendants.
                                                              )
                                                              )

 DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

        Defendants Netflix, Inc. (“Netflix”), Netflix Worldwide Entertainment, LLC (“NWE”),

241C Library Films, LLC (“241C”), Library Films, LLC (“LF”), Jon Karmen (“Karmen”), and

Chris Smith (“Smith”) (collectively, “the Defendants” ) respectfully submit this memorandum of

law in support of their motion to dismiss plaintiffs’ complaint for failure to state a claim.

                                      I.     INTRODUCTION

        This is a defamation action brought by a husband and wife and their son arising out of the

Netflix documentary Operation Varsity Blues: The College Admissions Scandal (the “Film”).

Plaintiff John B. Wilson, Jr. (“Wilson”) is a defendant in United States v. Wilson, D. Mass. 1:19-

cr-10080-NMG-17 (“Wilson”). Wilson is married to plaintiff Leslie Wilson (“Mrs. Wilson”).

Plaintiff John B. Wilson, Jr. (“John Jr.”) is their son. Complaint, ¶¶ 4-6. Of the three Plaintiffs, only

Wilson is portrayed in the Film.

        Wilson has alleged that he is the victim of an “unfair prosecution,” that the government’s case

is “made up of out-of-context email fragments and a series of deliberately ambiguous sound bites,

scripted by government agents over several months” and pursues a “completely novel legal theory

which stretches the definition of ‘bribery’ beyond all recognition[.]” Complaint, ¶¶ 1, 19, 21. He
          Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 2 of 21




claims that “Defendants ignored publicly available facts and documents that were readily accessible

to them from court filings that make clear that Mr. Wilson is innocent and has been falsely accused[.]”

Id. ¶ 27 (emphasis added). Wilson’s theory of the case is that the only way the press could have fairly

reported on his prosecution before trial was to accept his version of events, adopt his accusations of

government misconduct, and proclaim him an innocent man wrongly charged.

        Libel law recognizes no such theory of relief. Under the fair report privilege, all that is

required when reporting on a criminal case is that the press provide a “rough-and-ready” summary of

the proceedings that is “substantially correct,” precisely what Netflix did here. Yohe v. Nugent, 321

F. 3d 35, 43 (1st Cir. 2003) (citation omitted). As Justice Holmes recognized long ago,

        Though the publication of such proceedings may be to the disadvantage of the
        particular individual concerned, yet it is of vast importance to the public that the
        proceedings of courts of justice should be universally known. The general advantage
        to the country in having these proceedings made public, more than counterbalances
        the inconveniences to the private persons whose conduct may be the subject of such
        proceedings.

Cowley v. Pulsifer, 137 Mass. 392, 393-394 (1884) (internal quotation marks and citation omitted).

        “[S]ummary disposition of defamation claims is ‘especially favored’ in Massachusetts

because meritless cases put ‘an unjustified and serious damper on freedom of expression’ and

‘the costs of litigation may induce an unnecessary and undesirable self-censorship.’” Mullane

v. Breaking Media, Inc., 433 F. Supp. 3d 102, 110 (D. Mass. 2020) (citation omitted). “Given

these policy rationales, it is important that [the fair report] privilege be construed liberally and with

an eye toward disposing of cases at an early stage of litigation.” Howell v. Enterprise

Publishing Co., 455 Mass. 641, 653, 920 N.E.2d 1, 15 (2010); see also id. at 661, 920 N.E.2d

at 21 (“usually it will be appropriate for the judge to decide whether the privilege attaches in

a particular case.”). As shown below, because the Film is a fair report of the charges brought against

Wilson, the defamation claims of all of three Plaintiffs fail as a matter of law. Mrs. Wilson and John
                                                  -2-
         Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 3 of 21




Jr.’s claims independently fail because the Film contains no defamatory statements of and concerning

them.

                                II.     STATEMENT OF FACTS1

        A.     United States v. Wilson

        On March 29, 2019, the United States Attorney’s Office for the District of Massachusetts

issued a press release announcing that “[d]ozens of individuals involved in a nationwide conspiracy

that facilitated cheating on college entrance exams and the admission of students to elite universities

as purported athletic recruits were arrested by federal agents . . . and charged in federal court in

Boston.”2 The mastermind behind this criminal scheme, the government alleged, was William “Rick”

Singer, who owned and operated the Edge College & Career Network LLC (“The Key”) – a for-profit

college counseling and preparation business – and Key Worldwide Foundation (“KWF”) – a non-

profit corporation established as a purported charity. Using these companies, Singer allegedly

conspired with dozens of parents, athletic coaches, a university athletics administrator, and others, to

use bribery and other forms of fraud to secure the admission of students to colleges and universities.

Id.3



1
  In ruling on a motion to dismiss, the Court “can consider ‘implications from documents attached
to or fairly ‘incorporated into the complaint, and ‘facts’ susceptible to ‘judicial notice[.]’” Schatz
v. Republican State Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012).
2
    See https://www.justice.gov/usao-ma/pr/arrests-made-nationwide-college-admissions-scam-
alleged-exam-cheating-athletic (Defendants’ Motion to Dismiss (“MTD”) at Ex. A). The
announcement described three sets of charges: (a) a college entrance exam cheating scheme; (b) a
college recruitment scheme that allegedly involved bribes paid to university employees to
designate students as purported athletic recruits, facilitating their admission through a “side door”;
and (c) a tax fraud conspiracy. Id.
3
 “In September 2018, six months after the investigation began, government agents approached
Singer in the midst of a meeting in which he was suspected of being involved in criminal conduct
and he agreed to cooperate. As part of his cooperation, Singer consented to a wiretap of his phone
and agreed to make recorded calls to potential suspects to discuss the alleged bribery scheme.”
                                               -3-
          Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 4 of 21




         The government’s press release identified Wilson as among those arrested and charged. Id.

See also Wilson, Dkt. 3-1 (excerpt) (MTD at Ex. C); Dkt. 3-4 at ¶¶ 287-310 (excerpts of FBI Affidavit

detailing initial charges against Wilson) (MTD at Ex. D). By his own account, Wilson “is the only

defendant charged in a total of nine counts,” and “is the only one facing substantive federal-

program bribery charges, and the only one facing a tax charge.” Id. Dkt. 995 at 13 (MTD at

Ex. E). Along with seven other defendants who have pleaded not guilty, he currently is awaiting

trial.

         B.     The Wilson Criminal Complaint and Superseding Indictments

         Wilson is charged with conspiring to bribe USC’s water polo coach, Jovan Vavic (“Vavic”)

to designate Wilson’s son as a “purported recruit” to the USC men’s water polo team, facilitating his

admission to USC. Wilson, Dkt. 3-4, ¶ 288 (MTD at Ex. D). (Vavic is separately charged with

accepting a bribe to admit Wilson’s son as a purported recruit to the water polo team.)4 Wilson also

is charged with seeking to use bribes to obtain the admission of his twin daughters to Stanford and

Harvard as recruited athletes. Id.

                1.      Charges Relating to John Jr.’s Admission to USC

         In February 2013, Wilson e-mailed Singer and asked for the “deadline to decide on side door

for USC or BC or Georgetown etc. this year” and to “confirm for which schools is side door option

really viable.”5 Singer responded that the deadline for USC and Boston College was “mid July,” and



Wilson, Memorandum and Order on Motion to Dismiss (May 8, 2020), Dkt. 1169 at 1-2 (MTD at
Ex. B).
4
  See Wilson, Dkt. 732 (Wilson Fourth Superseding Indictment), ¶¶ 229, 231-33 (MTD at Ex. F);
United States v. Vavic, D. Mass. 1:19cr-10081-IT, Dkt. 505 (Vavic Second Superseding
Indictment), ¶¶ 30-33 (MTD at Ex. G).
5
 See also Wilson, Dkt. 732 at 35, ¶ (MTD at Ex. F) (“Beginning in or about 2013, WILSON
agreed to pay Singer an amount, ultimately totaling $220,000, to facilitate his son’s admission to
                                              -4-
          Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 5 of 21




that “Jovan [Vavic] is giving me 1 boys slot and as of yet no one has stepped up to commit[.]” Wilson,

Dkt. 3-4, ¶ 290 (first brackets in original) (MTD at Ex. D).

        In March 2013, Wilson e-mailed Singer asking: “Would the other kids know [my son] was a

bench warmer side door person?” He emailed Singer again the next day saying: “So it sounds like

even if [my son] practices all the time etc it will be known that he is a bench warming candidate?

Obviously his skill level may be below the other freshmen. In your view will he be so weak as to be

a clear misfit at practice etc?” Id. ¶ 292 (brackets in original).

        Singer told Wilson that John Jr. would not actually be expected to play water polo for USC.

In response to an e-mail from Wilson about his son’s commitment to the team “if he did the side door

at USC,” Singer replied: “Travel is only if he is playing so No-the commitment is to be on the roster

not attend all practices but he will have to attend drug tests and other mandatory functions for 1 year

then walk away/frankly after the 1st semester he can move on.” Id. ¶ 293. (John Jr. withdrew from

the USC water polo team after his first semester at USC “due to a purported injury.” Id. ¶ 303; id.

Dkt. 1438 at 3 (MTD at Ex. H)).

        In October 2013, Vavic advised Singer that he needed an athletic profile for John Jr. and that

it “needs to be a good resume.” Singer subsequently provided Vavic with a falsified profile that

included fake swimming times and awards. Id. ¶ 295. The government later specified that in October

2013, in response to an email from Wilson asking for an update on John Jr.’s college application

process, “Singer replied that Vavic had [John Jr.’s] information and ‘asked me to embellish his profile

more, which I am doing.’” Wilson, Dkt. 732 at 35-36 ¶¶ 229, 233 (MTD at Ex. F); see also id. Dkt.




USC as a purported water polo recruit. Beginning in or about 2018, WILSON agreed to pay Singer
an amount, ultimately totaling $1.5 million, to facilitate his twin daughters’ admissions to Stanford
and Harvard as purported athletic recruits.”).

                                                   -5-
         Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 6 of 21




1510-1 at 9 (“embellish” email) (MTD at Ex. I). Singer sent the embellished profile to both Wilson

and Vavic. Id. Dkt. 1510-1 at 12-13 (MTD at Ex. I); Dkt. 732 at 36, ¶¶ 231-32 (MTD at Ex. F).6

       In an e-mail exchange on or about January 21, 2014, Vavic asked Singer to confirm that

Wilson’s son was still interested in attending USC. Singer confirmed that John Jr. was still interested

and that the “family is ready to help.” Vavic replied that he would present John Jr. to the USC

subcommittee for athletic admissions with his “top walkons.” Wilson, Dkt. 3-4 ¶ 296 (MTD at Ex.

D). On about February 26, 2014, Vavic e-mailed a USC athletics administrator that Wilson’s son

“would be the fastest player on our team, he swims 50 y in 20 [seconds], my fastest players are around

22 [seconds], this kid can fly.” Id. ¶ 297 (brackets in original). This purported performance figure,

“derived from the falsified athletic profile [Singer] provided Vavic, was fabricated.” Id. ¶ 297; see

also id. Dkt. 732, ¶¶ 228-29, 231-33 (MTD at Ex. F); Vavic, supra, Dkt. 505, ¶¶ 30-32 (MTD at Ex.

G).

       John Jr. was granted admission to USC as a water polo recruit on or about February 28, 2014.

Wilson, Dkt. 3-4, ¶ 298 (MTD at Ex. D). On about March 1, 2014, Wilson e-mailed Singer under the

subject line “USC fees,” and wrote:

       Thanks again for making this happen! Pls give me the invoice. What are the options
       for the payment? Can we make it for consulting or whatever from the [K]ey so that I
       can pay it from the corporate account?




6
 John Jr.’s high school water polo coach confirmed that the profile contained misrepresentations
of John Jr.’s athletic accomplishments (e.g., he was not the co-captain in any year; he was not the
CCS 2012 Offensive Most Valuable Player (MVP); did not receive the 2012 MENLO SCHOOL:
Offensive MVP award). Dkt. 1510-1 at 16-18 (MTD at Ex. I).

                                                 -6-
         Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 7 of 21




Singer replied that he could make the invoice for business consulting fees, so that Wilson could “write

off as an expense.” Wilson replied, “Awesome!” Id. ¶ 299.7

               2.      Charges Relating to Wilson’s Daughters

       In September 2018, over four years after John Jr.’s admission to USC, Wilson asked Singer

about potential “side door” opportunities for his daughters. Singer explained, in substance, that he

could get Wilson’s daughters into college through the athletic recruitment scheme even if they did

not play the sport for which they were purportedly recruited. The government recorded Wilson’s

telephone call with Singer, an excerpt of which is below (Wilson, Dkt. 3-4. ¶ 304):

       WILSON          And what were the schools in that, if you did the side door? And I’m interested
                       about the side door and that stuff--

       SINGER          So the side door is gonna be-- gonna happen where you want ‘em to happen.
                       [inaudible]

       WILSON          It can happen anywhere? Does it have to be a sports side door? I wasn’t clear
                       on that.

       SINGER          Well, so that’s the—that’s the easiest way to approach it, right--

       WILSON          Yeah

       SINGER          --because all of the coaches have -- you know, they have guaranteed spots,
                       and you’ve done a good job, you got athletic girls who got great size, they’re
                       in the right sports, so, you know, potentially there’s a sailing option, and
                       potentially there’s a crew option. I mean, I don’t know how good of athletes
                       they are. They may be good enough to be able to compete at some of these
                       schools, and then who knows what we have to do, depending on where, where
                       the spots [inaudible].

       WILSON          Mm-hmm. Yeah, so they--

       SINGER          So you have--



7
 On or about April 7, 2014, Wilson’s company wired $100,000 to KWF, $100,000 to the The Key,
and $20,000 to Singer directly. Dkt 3-4 at ¶ 300 (MTD at Ex. D). Wilson subsequently was
charged with tax fraud. Dkt. 732 at 56-59 (MTD at Ex. F).

                                                 -7-
         Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 8 of 21




       WILSON          --have to get that sports. What if they’re not really that good? I mean, they can
                       do some crew, but I don’t know they’re gonna be good. [One daughter’s] not
                       even that good competitively at sailing. She just taught sailing and did sailing
                       in, you know [inaudible]

       SINGER          Right, so--

       WILSON          --yacht club.

       SINGER          But at the end of the day, by the side door, I may be able to go to the sailing
                       coach and say, “Hey, this family’s willing to make the contributions. She
                       could be on your team. She is a sailor. She may not be up to the level you are,
                       but she can con-- you know, you’re gonna get a benefit, and the family’s gonna
                       get benefit. So are you will-- are you interested in doing that?” Id.

       During a call in October 2018, Singer listed various “side door” options for Wilson’s

daughters and noted that for any of those options, Wilson’s daughters “don’t have to play. They just—

that’s the path I’m gonna get ‘em in on.” Wilson responded, “Gotcha.” Wilson then asked Singer

what would happen if his daughters “don’t actually get in?” Singer replied, “Oh, no, no, no. Y-you

don’t have to worry about it. They’re—it’s g—it’s a done deal.” Wilson subsequently advised Singer

that he wanted to pursue “side doors” for his daughters at Stanford and Harvard. Id. ¶ 305.

       During the same call, Singer explained that if Wilson were to deposit $500,000 into KWF

immediately, he would give Wilson first priority on any admission spots he secured, because Singer

had to give spots to “whoever’s gonna ante up.” Id. ¶ 306. Wilson responded, “Yeah,” and asked

Singer for his wire information. Id. ¶ 307.8




8
 On about October 17, 2018, Wilson’s company wired $500,000 to an account in the name of
KWF in the District of Massachusetts. At the time, Wilson did not know that the account had been
opened by Singer at the direction of federal agents. Wilson, Dkt. 3-4 at ¶ 307 (MTD at Ex. D).

                                                 -8-
         Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 9 of 21




       On about October 27, 2018, Singer told Wilson that he had secured a “side door” deal for one

of Wilson’s daughters with the Stanford sailing coach, John Vandemoer, and that the deal with

Vandemoer was hidden from Stanford. Id. ¶ 308.9 The following is an excerpt from the call:

       SINGER         So I had a conversation with the Stanford sailing coach and, so I just gave the
                      Stanford sailing coach [$]160,000 for his program and while we were having
                      that conversation I said, “Hey, I’m hoping that this 160 that I’m helping you
                      with helps secure a spot for next year. Can I be guaranteed a spot for next
                      year?” And he said, “Yes.”

       WILSON         [inaudible] all it takes?

       SINGER         So-- no, no, no, no. That's not all it takes.

       WILSON         Okay. (Laughter)

       SINGER         This is not TJ Maxx or Marshall’s or something like that. So--

       WILSON         Right.

       SINGER         So essentially if you’re-- I want you to have first dibs, like I told you. So if
                      you want I can provide John Vandemoer-- which I’m going to essentially send
                      John directly the check, to the coach. I can send him your [$]500,000 that you
                      wired into my account to secure the spot for one of your girls. I asked him for
                      a second spot in sailing and he said he can’t do that because he has to actually
                      recruit some real sailors so that Stanford doesn’t--

       WILSON         (Laughter)

       SINGER         --catch on.

       WILSON         Right.

       SINGER         Okay. So--

       WILSON         Yeah, no. He’s got to--

       SINGER         --Stanford--

       WILSON         -- actually have some sailors. Yeah.



9
 Vandemoer agreed to plead guilty to a charge of racketeering conspiracy, in violation of Title 18,
United States Code, Section 1962(d). Id. ¶ 308 n.21.

                                                  -9-
        Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 10 of 21




       SINGER          Yeah. So that Stanford doesn’t catch on to what he’s doing.

       WILSON          Right.

        SINGER         So-- and I-- that doesn’t mean I’m not going to pursue other Stanford coaches,
                       and to be frank with you, it doesn’t matter if it’s one of the girls who’s not a
                       sailor. I can still put her as a sailor. Or, obviously, the one that is, I can—I’ll
                       mark that she’s a sailor because she is, but not at the level in which she can
                       sail at Stanford.

       WILSON          Right, right. Id. ¶ 308.

        In November 2018, Singer told Wilson that he had secured an admissions spot at Harvard

through a fictitious “senior women's administrator,” and that, in exchange for a $500,000 payment to

her, the administrator would designate one of Wilson’s daughters as an athletic recruit. Id. ¶ 309.

The following is an excerpt from the recorded call:

       SINGER          So I got the senior women’s administrator at Harvard is going to give us a
                       spot. What we have to do is we’ll have to give her $500,000. That money,
                       obviously, like the others, will go through my foundation and then I will fund
                       the senior women’s administrator at Harvard. And then in the spring, since
                       I’ve already paid John Vandemoer the 500 and now we’ll give the senior
                       women’s administrator 500, so I got another deal for you. Is-- your total’s
                       going to be 1.5. 250 will come in the spring for Stanford and 250 for Harvard
                       in the spring and we’ll ha-- and we’ll be solid. We’ll be done. We’ll apply like
                       a normal student but we'll know that we're getting in in the late fall of next
                       year.

       WILSON          Okay, great. So what is that going to be? This is the senior women’s--
                       what does she have, no team or anything like that or—

       SINGER          She’ll figure it out. So it won’t mean-- it doesn’t matter the sport at this point.
                       She will figure it out and get it done. So--and the same thing for--maybe she
                       won’t have to sail but we’re going to put her through sailing and John
                       Vandemoer. This is actually a better play at Harvard because she will just get
                       her in through athletics in one of the sports but it won’t matter. It won’t matter
                       at all. Id. ¶ 309.10



10
  During the same call, Singer told Wilson he would need another $500,000 payment to secure
the spot at Harvard. Thereafter, on or about December 11, 2018, Wilson’s company wired another
$500,000 to the Massachusetts account in the name of KWF. Id. ¶ 310.

                                                  - 10 -
         Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 11 of 21




        C.     The Film
        The Film was directed by Defendant Smith and produced by Defendant Karmen,

accomplished documentarians.11 The opening scenes are of students learning whether they have

been admitted to college.12 MTD at Ex. K at 0:07-0:42. There follows a montage of network

news reports on the “Varsity Blues” prosecutions, identifying Rick Singer as the “mastermind

behind the entire operation [] sending shockwaves across the country.”           Id. at 0:52-1:37.

Approximately four minutes into the Film, text appears stating “The conversations in this film are

real.   They are recreations of wiretap transcripts released by the US government.           Some

conversations have been combined or modified for time and clarity.” Id. at 3:48-4:07. Much of

the film consists of re-enactments of recorded telephone conversations, video of some defendants

and their families, and commentary by education consultants, some of Singer’s former clients, and

news reporters.

        As the Film nears its conclusion, the status of the cases depicted in the Film is reported,

including pleas of guilty and not guilty. Id. at 1:31:59-1:33:23. Four defendants were identified

as having pleaded not guilty: Wilson; Donna Heinel, the former senior associate athletic director

at USC; Jovan Vavic, the former head coach of USC’s men’s and women’s water polo teams; and

Gordie Ernst, the former Georgetown tennis coach. Id. The guilty pleas of 12 other defendants

also were reported. Id.

        Wilson does not dispute that he spoke the words attributed to him in the Film. He instead

claims that the transcripts filed by the government are themselves misleading and that Defendants




11
     See, e.g., IMBd Awards Page (https://www.imdb.com/name/nm0807687/awards;
https://www.imdb.com/name/nm3885651/awards) (MTD at Ex. J).
12
  Defendants have filed with the Court a CD containing the Film (MTD at Ex. K). Wilson scenes
can be found at the following time-stamps: 2:03-3:22; 3:39-4:49; 5:26-5:32; 20:52-21:53; 23:20-
24:06; 35:13; 36:16-36:23; 1:31:13-1:31:15; 1:32:47-1:32:52. OPERATION VARSITY BLUES
(Netflix 2021). See Schatz, 699 F.3d at 55; see also Damon v. Moore, 520 F. 3d 98, 105-106 (1st
Cir. 2008) (affirming motion to dismiss libel claim based on review of film at issue).

                                              - 11 -
         Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 12 of 21



took statements out of context and refused to include evidence showing that Wilson is innocent.

Complaint, ¶¶ 27, 29.
                                        III.    ARGUMENT

        A.      The Film Is a Privileged Fair Report of the Wilson Prosecution.

        “Massachusetts has long recognized a privilege for fair and accurate reports of official

actions and statements.” Howell, 455 Mass. at 650, 920 N.E.2d at 13.             The privilege applies

to news reports of official government action and records, including court records and

proceedings, without regard to the truth of the underlying charges. See Yohe, 321 F.3d at 44.13

        In order to be privileged, the report “need be neither exhaustive in detail nor perfectly

precise in language.” Ricci v. Venture Magazine, 574 F. Supp. 1563, 1567 (D. Mass. 1983).

All that is required is a “rough-and-ready summary” of the judicial action or record. Yohe,

321 F. 3d at 43; MiGi, Inc. v. Gannett Mass. Broadcasters, 25 Mass. App. Ct. 394, 396, 519

N.E.2d 283, 285 (1988). “A statement is considered a fair report ‘if its “gist” or “sting” is true,

that is, if it produces the same effect on the mind of the recipient which the precise truth would

have produced.’” Howell, 455 Mass. at 662, 920 N.E.2d at 22 (citation omitted).14

        In Ricci, for example, the plaintiff sued over an article reporting that criminal charges

against him were dismissed “after an emotional outburst in which he threatened a witness in

the courtroom.” 574 F. Supp. at 1566. The article failed to report that the allegation was



13
  See also Brown v. Hearst Corp., 54 F. 3d 21, 25 (1st Cir. 1995); Sibley v. Holyoke Transcript-
Telegram Pub. Co., 391 Mass. 468, 471, 461 N.E.2d 823, 826 (1984); Reilly v. Associated Press,
59 Mass. App. Ct. 764, 767–77, 797 N.E.2d 1204, 1214-15 (2003).
14
   The privilege applies to reports on pending cases. See Kimball v. Post Pub. Co., 199 Mass. 248,
250, 85 N.E. 103, 103 (1908) (“it was a subject for a privileged report, although the cause had not
yet been finished”). See also id. (“If this were not so then, in the language of Lord Esher, ‘the
ridiculous result would follow that, [w]here the trial of a case of the greatest possible interest lasted
50 days, no report could be published until it was ended.’”) (citation omitted).

                                                 - 12 -
        Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 13 of 21




denied by plaintiff’s criminal defense lawyer and that the trial court never resolved the issue.

Id. at 1566, 1568. Despite those omissions, the court held that the article was a privileged fair

report. Applying a “common sense standard of expected lay interpretation of the report,” the

court reasoned that “[a] full report of all the details of this incident, including the two

eyewitness reports, the claims that the gesture was a threat, and the judge’s decision to sever,

as well as Ricci’s attorney’s version, would be no less susceptible of being read as conveying

a sting derogatory to plaintiff than was the abridged report actually made.” Id. at 1568.

       The district court applied similar reasoning in Brown v. Hearst Corp., 862 F. Supp. 622

(D. Mass. 1994), aff’d, 54 F. 3d 21. The plaintiff in Brown was a pilot who lived in the same

town in which another pilot had murdered his wife and disposed of her body in a woodchipper.

862 F. Supp. at 625. The plaintiff’s wife subsequently disappeared. Id. at 626. Defendants

aired a broadcast about both cases entitled “The Other Pilot’s Wife.” Id. at 625. The plaintiff,

who was never charged with his wife’s murder, claimed that combining the two cases in one

broadcast defamed him by implying that he murdered his wife. Id. at 626. The district court

held that “the mere juxtaposition in the same Broadcast did not, for that reason alone, defame

the plaintiff” and that the portions of the broadcast based on divorce proceedings that occurred

after the plaintiff’s wife disappeared were privileged fair reports. Id. at 628, 629-31. See also

id. at 630 (“the fair report privilege applies even if the report might induce readers to reach

derogatory conclusions that were never proven to be true”); see also Jones v. Taibbi, 400 Mass.

786, 795-96, 512 N.E.2d 260, 266 (1987) (privilege not lost when a broadcast reported plaintiff

had been charged with murder rather than only arrested on suspicion of murder).

       On this motion to dismiss, the court can refer to the cited and attached public records,

including from the government’s case against Wilson, to determine that Wilson’s complaints

                                             - 13 -
        Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 14 of 21




about the fairness and accuracy of the Film are baseless as a matter of law. As such, the

Complaint fails to state a claim upon which relief may be granted and should be dismissed

with prejudice.

               1.     Wilson’s Polygraph Examination

       Wilson complains that the Film did not mention his successful polygraph examination.

Complaint, ¶¶ 3, 37-38. But the fair report privilege does not require the press to include

extrinsic information—exculpatory or inculpatory—that is not part of the court proceeding

(particularly not polygraph examinations known to be of “dubious scientific value[.]”). United

States v. Rodriguez-Berrios, 573 F.3d 55, 73 (1st Cir. 2009) (internal quotation marks and

citation omitted). In Sibley, for example, the plaintiff sued over the publication of an article

containing false charges made against him in a search warrant affidavit. Despite that the

defendant conducted no investigation of the allegations and a grand jury later returned a no

bill on the charges, the Supreme Judicial Court held that the article was a privileged fair report:

       Doubtlessly, it is painful to be cast before the public as the target of an
       investigation where later events point to baseless or vexatious charges. The
       greater wrong, however, would be to shroud in secrecy, for want of publication,
       the government’s scrutiny of its citizens.

391 Mass. at 470, 472, 461 N.E.2d at 825. See also Riley v. Harr, 292 F.3d 282, 296-97 (1st

Cir. 2002) (privilege applied even though author had sufficient time to investigate the truth of

court charges). That the Film did not refer to Wilson’s lie detector test similarly is not

actionable.

               2.     John Jr.’s Athletic Ability

       Wilson complains that the Film failed to highlight that his son “was a real and talented

water polo player,” and that Wilson “is not accused of ‘photoshopping’ or staging photos for

fake athletic profiles.” See, e.g., Complaint, ¶¶ 2, 21-22, 28. Had the Defendants addressed

                                              - 14 -
         Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 15 of 21




these issues in more detail, the Film would have been “no less susceptible of being read as

conveying a sting derogatory to plaintiff.” Ricci, 574 F. Supp. at 1568. Court records show

that (i) USC water polo coach, Jovan Vavic, was charged with accepting a bribe to have John

Jr. accepted as an athletic recruit, Vavic, supra, Dkt. 505 (Vavic Second Superseding

Indictment), ¶¶ 27-33 (MTD at Ex. G); (ii) Singer told Wilson that Vavic asked him to

embellish John Jr.’s athletic profile and that Singer had done so, Wilson, Dkt. 732 at 35-36 ¶¶

229, 233 (MTD at Ex. F); see also id. Dkt. 1510-1 at 9 (MTD at Ex. I); (iii) Singer sent the

embellished profile to Wilson and to Vavic, id. Dkt. 1510-1 at 12-13 (MTD at Ex. I); Dkt. 732 at 36,

¶¶ 231-32 (MTD at Ex. F); (iv) John Jr.’s high school coach confirmed that the profile contained

misrepresentations, id., Dkt. 1510-1 at 16-18 (MTD at Ex. I); and (v) Wilson was recorded expressing

concern that his son’s “skill level” would, “[o]bviously,” be “below” that of the “other freshman,”

and questioned whether his son may be “so weak as to be a clear misfit at practice.” Vavic, supra,

Dkt. 505, ¶ 32 (MTD at Ex. G). See also Wilson, Memorandum and Order (November 25, 2020),

Dkt. 1649 at 2 (MTD at Ex. L) (“Wilson’s son played high school water polo but was not qualified

to play on the varsity water polo team at [USC].”). Adding more information about John Jr.’s athletic

history would not have altered the “gist” or “sting” of the Film.

               3.      Wilson’s Daughters’ Academic Records

       Wilson complains that the Film did not highlight his daughters’ academic achievements.

Complaint, ¶¶ 2, 23. But Wilson was not charged with obtaining fake test scores for his daughters.

Rather, he was charged with seeking to use bribes to obtain their admission to Stanford and

Harvard as recruited athletes. Wilson, Dkt. 3-4, ¶ 288 (MTD at Ex. D). Wilson does not deny

making the statements attributed to him on that subject. See id.at ¶ 304 (“What if they’re not really

that good? I mean, they can do some crew, but I don’t know they’re gonna be good. [One


                                                - 15 -
        Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 16 of 21




daughter’s] not even that good competitively at sailing. She just taught sailing and did sailing in,

you know [inaudible].”); id. at ¶ 308 (Wilson agreeing with Singer that there is only one side door

on the sailing team because the coach needs to “actually have some sailors. Yeah.”); id. Dkt. 736-

1, Ex. EEE (MTD at Ex. M) (transcript of Singer telling Wilson that he will “split the money

potentially to the coach or other pl-- parties that are out that school that need the money” and “it

may go right to the coach, um, that’s helping us”).

               4.      Depicting Wilson with Other Defendants

       Wilson complains that the Film “lumps the Wilson family in with other defendant parents,

all of whom have already admitted their wrongdoing, and has the effect of making the Wilsons

appear guilty simply with their association with Singer and, by extension, the other defendant

parents[.]” Complaint, ¶ 27. “[T]his is a complaint to be lodged against [Wilson’s] accusers, not

the press.” Howell, 455 Mass. at 670, 920 N.E.2d at 26-27. It was the government, not the press,

that publicly charged Wilson with criminal conduct and associated him with Singer and the other

defendants (including many who pleaded guilty). If Wilson’s position was as unique among all

defendants as he claims, his motion to sever his trial from that of his co-defendants on the grounds

that his son “was a genuinely talented water polo player who did, in fact, qualify for the USC water

polo team” would not have been denied by the district court, as it was. Wilson, Dkt. 1438 at 6

(MTD at Ex. H); Dkt. 1649 (MTD at Ex. L).

       Wilson protests that the Film failed to show how “diametrically opposed” his case is to

those involving other parents “who paid a Singer representative to take their children’s college

entrance exams for them.” Complaint, ¶ 25. This is a red herring. There are two categories

of parent defendants in these cases: those charged in the testing scheme; and those (like

Wilson) charged in the recruitment/side door scheme. See Wilson, Dkt. 883 (MTD at Ex. N);


                                               - 16 -
        Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 17 of 21




see also id., Dkt. 1033 (Motion to Sever) at 1 (MTD at Ex. O). Wilson’s contention that the

charges against the side door defendants are diametrically different from the charges against

the testing defendants offers no support for a libel claim. As Judge Talwani explained when

sentencing a side door defendant:

       [A]s I consider the culpability of those two different schemes, I do view –
       they’re both fraud, they’re both illegal, they both violate the same statute, but
       there is something that’s an order of magnitude different about actually buying
       a specific spot at a university versus fraudulently changing part of an
       application.

United States v. Semprevivo, D. Mass. No. 19cr10117-IT-10, Dkt. 499 at 49 (MTD at Ex. P).

       Wilson complains that because he was the only parent depicted in the Film who had not

pleaded guilty, the Film falsely implies that he too is guilty. Complaint, ¶ 27. This claim fails

because the Film correctly states that Wilson pleaded not guilty. As in Ricci, so too here,

“[a]lthough the public may not fully understand the presumption of innocence in criminal

proceedings, no doubt they understand that there is a difference between a charge and a

conviction.” 574 F. Supp. at 1568. Wilson’s complaint that his not guilty plea was not reported

until near the end of the Film fares no better. The Film does not state or imply that any of the

defendants had yet been tried and the pleas entered by all defendants depicted in the Film—

not guilty and guilty—were displayed at the same time. MTD Ex. K at 1:31:59-1:33:23. Nor

was Wilson the only defendant identified as having pleaded not guilty; the Film reported that

three other defendants did as well (Jovan Vavic, Donna Heinel, and Gordie Ernst, a former

Georgetown tennis coach). Id. In short, because the government charged Wilson along with

dozens of other defendants, reporting on his case along with others is not actionable. See Brown,

862 F. Supp. at 628, 629-31 (broadcast based on court records that juxtaposed a murder case with

a missing person case in which plaintiff never was charged was a privileged fair report).


                                              - 17 -
        Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 18 of 21




               5.      Singer’s Credibility

       Wilson complains that the Film does not reference notes made by Singer accusing the

government of telling him to “fib.” Complaint, ¶ 31(b). Whatever Singer’s motivations, however,

they do not alter Wilson’s recorded statements. And any report of Singer’s notes also would have

recounted the findings made by Judge Gorton in denying the defendants’ motion to strike the

indictments, including that (i) when Singer made the notes, he was “surreptitiously obstructing the

government’s investigation by alerting potential targets”; (ii) the government “became aware of

Singer’s obstruction” and charged him with a single count of obstruction of justice, to which he

pleaded guilty; and (iii) the notes were “1) made before Singer was fully cooperative with the

government; 2) relative (primarily) to a sting operation involving parents not yet committed to

Singer’s ‘program’; and 3) insofar as it did relate to future calls to be made to defendants, was in

response to the agents’ efforts to get Singer to corroborate, not fabricate, evidence.” United States

v. Siddo, D. Mass. 1:19-cr-10080-NMG, Dkt. 1169 at 2,7 (MTD at Ex. B).

               6.      USC’s Gift Receipt

       Wilson complains that the Film did not mention that he received an “official USC thank

you letter” for a $100,000 donation to the school. Complaint, ¶ 31(c) (emphasis in original).

Additional reporting on the letter would have included the government’s allegation that “USC

issued this letter without knowing that WILSON’s payment was made in exchange for facilitating

his son’s fraudulent admission to USC as a purported recruit,” Wilson, Dkt. 732 at ¶ 344 (MTD at

Ex. F), as well as USC’s internal memorandum that “the family was very concerned [the payment]

would be made public.” Dkt. 736-1, Ex. DDD (MTD at Ex. M).

       In sum, the gist or sting of the Film as it relates to Wilson is that he was charged with

paying bribes to facilitate his children’s admission into college. Applying a “common sense


                                               - 18 -
        Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 19 of 21




standard of expected lay interpretation,” the Film is a privileged fair report of the Wilson

prosecution, and the Complaint should be dismissed for failure to state a claim as to all plaintiffs,

including Mrs. Wilson and John Jr. Ricci, 574 F. Supp. at 1568.

       B.      The Film Is Not “Of and Concerning” Mrs. Wilson or John Jr.

       In order to be actionable as defamation, a publication must contain a defamatory

statement that is “of and concerning” the plaintiff. See New York Times Co. v. Sullivan, 376

U.S. 254, 288, 292 (1964). This element of the tort contains two components. The first is

whether the plaintiff was identifiable to the audience. This can be proven by showing “either

that the defendant intended its words to refer to the plaintiff and that they were so understood,”

or that the words “reasonably could be interpreted to refer to the plaintiff and that the defendant

was negligent in publishing them in such a way that they could be so understood[.]” Eyal v.

Helen Broadcasting Corp., 411 Mass. 426, 430, 231, 583 N.E.2d 228, 231 (1991).

         The second requirement is that the statement about the plaintiff be defamatory of the

plaintiff. See id. at 433, 583 N.E.2d at 232 (“the context in which the defendants’ statement

was spoken and received has importance only if the statement itself can be reasonably

susceptible of a defamatory meaning as to the [plaintiff]”). See also Antony v. Duty Free

Americas, Inc., No. 09-10862-NMG, 2009 WL 10694418 at *2 (D. Mass. Dec. 3, 2009) (libel

elements include “1) a false and defamatory communication 2) concerning the plaintiff”).

       As a general rule, someone “who is not himself libelled cannot recover even though he

has been injured by the libel published concerning another.’” Church of Scientology of Cal.

v. Flynn, 578 F. Supp. 266, 268 (D. Mass. 1984) (quoting Gilbert Shoe Co. v. Rumpf, 112 F.

Supp. 228, 229 (D. Mass. 1953). Statements defamatory of a husband, for example, are not

automatically defamatory of his wife, Hughes v. New Eng. Newspapers Publ’g Co., 312 Mass.


                                               - 19 -
         Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 20 of 21




178, 180–81, 43 N.E.2d 657, 659 (1942), and statements defamatory of a mother are not

automatically defamatory of her son, Godbout v. Cousens, 396 Mass. 254, 263–64, 485 N.E.2d

940, 946 (1985).

       The Film does not contain any defamatory statements about Mrs. Wilson or her son, nor does

the Complaint plausibly allege that it does so. Reporting that a father engaged in illegal activity to

benefit his son does not, without more, defame his wife or his son. Hughes, 312 Mass. at 180–81,

43 N.E.2d at 659; Godbout, 396 Mass. at 263–64, 485 N.E.2d at 946. See generally Ezekiel 18:19-

20 (“The son shall not suffer for the iniquity of the father, nor the father suffer for the iniquity of

the son.”). Because the Film contains no defamatory statements that are of and concerning Mrs.

Wilson or her son, their claims should be dismissed.15

                                      IV.       CONCLUSION

       For the foregoing reasons, Plaintiffs’ complaint should be dismissed.

                                            By their attorneys,


                                            /s/Jonathan M. Albano
                                            Jonathan M. Albano, BBO #013850
                                            jonathan.albano@morganlewis.com
                                            Emma D. Hall, BBO #687947
                                            Emma.hall@morganlewis.com
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            One Federal Street
                                            Boston, MA 02110-1726
                                            +1.617.341.7700




15
   Even assuming that the Film was of and concerning John Jr., the Defendants could fairly report
on court records concerning his falsified athletic profile, his father’s concerns about him being a
“bench warmer side door person” who might be “so weak as to be a clear misfit at practice,” and
Judge Gorton’s order stating that he “was not qualified to play on the varsity water polo team at
[USC],” all of which would be privileged. Wilson, Dkt. 1510-1 at 12-13 (MTD at Ex. I); Dkt 3-
4, ¶ 292 (MTD at Ex. D); Dkt. 1649 at 2 (MTD at Ex. L).

                                                 - 20 -
        Case 1:21-cv-10894-MLW Document 8 Filed 06/11/21 Page 21 of 21




                                 CERTIFICATE OF SERVICE

               I, Jonathan M. Albano, hereby certify that this document filed through the ECF

system will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants on June 11, 2021.

                                                  /s/Jonathan M. Albano
                                                  Jonathan M. Albano




                                               - 21 -
